            Case 3:17-cv-01995-VLB Document 79 Filed 01/02/20 Page 1 of 29



                           UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


 JACQUELINE JOHNSON,                    :
                                        :
            Plaintiff,                  : No. 3:17-CV-1995 (VLB)
                                        :
 v.                                     :
                                        : January 2, 2020
 JPMORGAN CHASE BANK, N.A.,             :
                                        :
            Defendant.                  :
                                        :

           MEMORANDUM OF DECISION ON MOTION FOR SUMMARY JUDGMENT
                                  [DKT. 60]


           Pro se Plaintiff Jaqueline Johnson (“Johnson”) asserts claims against

Defendant JPMorgan Chase Bank, N.A. (“JPMC”) arising out of the parties’

mortgage agreement. In her Amended Complaint, Johnson alleges that (1) JPMC

violated the Connecticut Unfair Trade Practice Act (“CUTPA”), (2) JPMC breached

its contract with her, and (3) JPMC negligently and intentionally inflicted emotional

distress upon her. [Dkt. 34 (Third Am. Compl.)]. Now before the Court is JPMC’s

Motion for Summary Judgment on all counts. See [Dkts. 60 (Mot. Summ. J.), 61

(Mem. in Support), 62 (JPMC Statement of Facts)]. Johnson opposes the Motion.

See [Dkts. 67 (Mem. Opp. Mot. for Summ. J.), 68 (Johnson Statement of Facts)]. For

the reasons given below, JPMC’s Motion is GRANTED.


      I.      Standard for Motion for Summary Judgement


           Summary judgment should be granted “if there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a matter of law.” Fed.
          Case 3:17-cv-01995-VLB Document 79 Filed 01/02/20 Page 2 of 29



R. Civ. P. 56(a). An issue is genuine if “the evidence is such that a reasonable jury

could return a verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 248 (1986). A fact is “material” if it “might affect the outcome of the

suit under the governing law.” Id.

         “In ruling on a motion for summary judgment, “[t]he evidence of the

nonmovant is to be believed, and all justifiable inferences are to be drawn in his

favor.” Tolan v. Cotton, 572 U.S. 650, 651 (2014) (quoting Anderson, 477 U.S. at

255)). “Credibility determinations, the weighing of evidence, and the drawing of

legitimate inferences from the facts are jury functions, not those of a judge.”

Anderson, 477 U.S. at 255; see Hayes v. New York City Dep’t of Corrs., 84 F.3d 614,

619 (2d Cir 1996). Put another way, “[i]f there is any evidence in the record that

could reasonably support a jury’s verdict for the nonmoving party, summary

judgment must be denied.” Am. Home Assurance Co. v. Hapag Lloyd Container

Linie, GmbH, 446 F.3d 313, 315-16 (2d Cir. 2006) (internal citation and quotation

omitted). The Court “liberally construe[s] pleadings and briefs submitted

by pro se litigants, reading such submissions to raise the strongest arguments

they suggest.” McLeod v. Jewish Guild for the Blind, 864 F.3d 154, 156 (2d Cir.

2017).

         A party asserting that a fact cannot be or is genuinely disputed must support

the assertion by:

            (A) citing to particular parts of materials in the record, including
            depositions, documents, electronically stored information, affidavits or
            declarations, stipulations (including those made for purposes of the
            motion only), admissions, interrogatory answers, or other materials; or
        Case 3:17-cv-01995-VLB Document 79 Filed 01/02/20 Page 3 of 29



          (B) showing that the materials cited do not establish the absence or
          presence of a genuine dispute, or that an adverse party cannot produce
          admissible evidence to support the fact.
Fed. R. Civ. P. 56(c)(1).

A party asserting that a fact is or is not true must present admissible evidence to

support their assertion. Fed. R. Civ. P. 56(c)(2).

      Where a defendant presents admissible evidence tending to show there is

no genuine issue of material fact for a jury to decide and she is entitled to judgment

as a matter of law, a plaintiff must produce admissible evidence raising a genuine

issue of material fact to defeat summary judgment. Fed. R. Civ. P. 56(c). Rule 56(c)

“mandates the entry of summary judgment… against a party who fails to make a

showing sufficient to establish the existence of an element essential to a party’s

case, and on which that party will bear the burden of proof at trial.” Bedor v.

Friendly’s Ice Cream Corp., 392 F. Supp. 2d 367, 373 (2005) (quoting Celotex Corp

v. Catrett, 477 U.S. 317, 322 (1986)).


      A party’s own affidavit may be enough to fend off summary judgment if it is

based on personal knowledge and is consistent with prior pleadings and

testimony. See Danzer v. Norden Sys., Inc., 151 F.3d 50, 53 (2d Cir. 1998) (reversing

district court grant of summary judgment because district court did not give party’s

affidavit weight and affidavit was consistent with prior pleadings and testimony);

Rivera v. Rochester Genesee Reg'l Transp. Auth., 743 F.3d 11, 20 (2d Cir. 2014)

(same). However, if the affidavit is inconsistent with prior deposition testimony or

pleadings, it does not create “a genuine issue for trial.” Hayes v. New York City

Dep't of Corr., 84 F.3d 614, 619 (2d Cir. 1996); see Rojas v. Roman Catholic Diocese

of Rochester, 660 F.3d 98, 106 (2d Cir.2011) (“in certain extraordinary cases, where
          Case 3:17-cv-01995-VLB Document 79 Filed 01/02/20 Page 4 of 29



the facts alleged are so contradictory that doubt is cast upon their plausibility, the

court may pierce the veil of the complaint's factual allegations and dismiss the

claim.”).

    I.      Background 1

    A. Original Mortgage Agreement


         On October 3, 2005, Johnson purchased real property located at 157

Jonathan Drive, Stamford, CT. [Dkt. 62 (56(a)(1) Statement of Facts) ¶ 1]. Johnson

financed the purchase with a mortgage loan in the amount of $798,750.00 from

Washington Mutual Bank. [Dkt. 62-2 (Ex. B, Johnson 2005 Mortgage Note)]; [Dkt.

75-1 (Ex. A. Johnson 2005 Mortgage Deed)]. A number of provisions from the

Mortgage Deed and Mortgage Note are relevant here.


    i.      Mortgage Note: Payment Provisions




1 The facts are taken from the undisputed facts in the parties’ Local Rule 56(a)
Statements and exhibits submitted in support of and in opposition to JPMC’s
Motion for Summary Judgment, except as noted.
       Johnson has not complied with her obligations under D. Conn. L. Civ. Rule
56(a). Her submissions fails to Local Rule 56(a)(3) “specific citation” obligation:
“The ‘specific citation’ obligation of this Local Rule requires counsel and pro se
parties to cite to specific paragraphs when citing affidavits or responses to
discovery requests and to cite to specific pages when citing to deposition or other
transcripts or to documents longer than a single page in length.” Given Johnson’s
pro se status, this Court will consider her arguments in opposition to JPMC’ss
motion to the extent that she provides admissible evidence raising a genuine issue
of material fact. See Halkiotis v. WMC Mortg. Corp., 144 F. Supp. 3d 341, 345n.2 (D.
Conn. 2015) (considering pro se plaintiff’s opposition to defendant’s summary
judgment despite plaintiff’s failure to comply with Local Rule 56(a)); Wilks v.
Elizabeth Arden, Inc., 507 F.Supp.2d 179, 185–86 (D. Conn.2007) (same).
          Case 3:17-cv-01995-VLB Document 79 Filed 01/02/20 Page 5 of 29



The Amended Paragraph 3 of the Note, “Payments,” provides in relevant part:


         (A) Time and Place of Payments: I will make my monthly payments on
         the first day of each month beginning on November, 2005. Until the
         first day of November, 2010 I will pay only the interest on the unpaid
         principal balance of this Note. Thereafter, I will pay principal and
         interest-by making payments every month as provided below. I will
         make these payments every month until I have paid all of the Principal
         and interest and other charges described below that I may owe under
         this Note. Each monthly payment will be applied as of its scheduled
         due date and will be applied to interest before Principal…

         (B) Amount of My Initial Monthly Payments
         Each of my initial monthly interest-only payments will be in the
         amount of U.S. $3.677.59 . This amount may change.


[Dkt. 62-2 at 7 (9/28/05 Addendum to Fixed/Adjustable Interest Rate)].

   ii.      Mortgage Deed


The mortgage deed provides the following relevant definitions:


           (K) “Escrow Items” means those items that are described in
         Section 3.

            (N) “Periodic Payment” means the regularly scheduled amount
         due for (i) principal and interest under the Note, plus (ii) any amounts
         under Section 3 of this Security Instrument.


[Dkt. 75-1 (Johnson 2005 Open-End Mortgage Deed) at 2]. Under the first section

of the Uniform Covenants, Payment of Principal, Interest, Escrow Items,

Prepayment Charges, and Late Charges, the mortgage deed provides:

               Borrower shall pay when due the principal of, and interest on,
         the debt evidenced by the Note and any prepayment charges and late
         charges due under the Note. Borrower shall also pay funds for Escrow
         Items pursuant to Section 3. Payments due under the Note and this
         Security Instrument shall be made in U.S. currency. However, if any
         check or other instrument received by Lender as payment under the
         Note or this Security Instrument is returned to Lender unpaid, Lender
       Case 3:17-cv-01995-VLB Document 79 Filed 01/02/20 Page 6 of 29



      may require that any or all subsequent payments due under the Note
      and this Security Instrument be made in one of more of the following
      forms, as selected by Lender: (a) cash; (b) money order; (c) certified
      check, bank check, treasurer’s check or cashier’s check, provided any
      such check is drawn upon an institution whose deposits are insured
      by a federal agency, instrumentality, or
      entity; or (d) Electronic Funds Transfer...
              Lender may return any payment or partial payment if the
      payment or partial payments are insufficient to bring the Loan current.
      Lender may accept any payment or partial payment insufficient to
      bring the Loan current, without waiver of any rights hereunder or
      prejudice to its rights to refuse such payment or partial payments in
      the future, but Lender is not obligated to apply such payments at the
      time such payments are accepted. If each Periodic Payment is applied
      as of its scheduled due date, then Lender need not pay interest on
      unapplied funds. Lender may hold such unapplied funds until
      Borrower makes payment to bring the Loan current. If Borrower does
      not do so within a reasonable period of time, Lender shall either apply
      such funds or return them to Borrower. If not applied earlier, such
      funds will be applied to the outstanding principal balance under the
      Note immediately prior to foreclosure….

Id. at §1 (emphases added). Under the second section of the Uniform Covenants,
“Application of Payments or Proceeds,” the mortgage deed provides:

               Except as otherwise described in this Section 2, all payments
       accepted and applied by Lender shall be applied in the following order
       of priority: (a) interest due under the Note; (b) principal due under the
       Note; (c) amounts due under Section 3. Such payments shall be
       applied to each Periodic Payment in the order in which it became due.
       Any remaining amounts shall be applied first to late charges, second
       to any other amounts due under this Security Instrument, and then to
       reduce the principal balance of the Note. If Lender receives a payment
       from Borrower for a delinquent Periodic Payment which includes a
       sufficient amount to pay any late charge due, the payment may be
       applied to the delinquent payment and the late charge. If more than
       one Periodic Payment is outstanding, Lender may apply any payment
       received from Borrower to the repayment of the Periodic Payments if,
       and to the extent that, each payment can be paid in full. To the extent
       that any excess exists after the payment is applied to the full payment
       of one or more Periodic Payments, such excess may be applied to any
       late charges due…

Id. at §2 (emphases added). Under the third sections of the Uniform
Covenants, “Funds for Escrow Items,” the mortgage deed provides:
        Case 3:17-cv-01995-VLB Document 79 Filed 01/02/20 Page 7 of 29



             Borrower shall pay to Lender on the day Periodic Payments are
      due under the Note, until the Note is paid in full, a sum (the “Funds) to
      provide for payment of amounts due for: (a) taxes and assessments
      and other items which can attain priority over this Security Instrument
      as a lien or encumbrance on the Property; (b) leasehold payments or
      ground rents on the Property, if any; (c) premiums for any and all
      insurance required by Lender under Section 6; and (d) Mortgage
      Insurance premiums, if any, or any sums payable by Borrower to
      Lender in lieu of the payment of Mortgage Insurance premiums in
      accordance with the provisions of Section 70. These items are called
      ‘Escrow Items….

Id. at §3 (emphases added).

    B. Johnson’s Relationship with JPMC & Mortgage Modification


      In September 2008, JPMC acquired Johnson’s mortgage. [Dkt. 62 ¶ 5].

Johnson made her regularly scheduled interest only payments through March

2009. [Dkt. 62 at ¶ 6]. In March 2009, the assessment of a City Tax and delinquent

“P&I tax” caused Johnson’s escrow balance to fall to negative $14,475.37. [Dkt. 62-

3 (Johnson Mortgage Payment Invoice) at 3]. Johnson was also late on her April

2009 monthly mortgage payment by one month and did not make up her missed

payment. Ibid.; [Dkt. 62-1 (Ex. A., 10/30/2019 Johnson Dep.) at 49]. 2 There is no

evidence these payment defaults were cured.

      Between May 2009 and January 2013, Johnson continuously had the intent

and ability to make her mortgage payments of $3677.58 and did so, except where



2 Johnson disputes this fact in her own statement of facts, writing that she
“denies making any late payments to JPMC and her record proves otherwise by
her prior payments to WAMU and subsequent record of payment after
modification.” [Dkt. 68 (56(a)(2) Statement of Facts) at ¶7]; see [Dkt. 67-1
(Johnson 5/24/2019 Affidavit) at ¶ 7-8, 11]. The Court finds that this claim does not
create a genuine dispute of material fact given that Johnson had agreed, in
deposition testimony, that she (a) at least occasionally made late payments; and
(b) that she made a late payment in April 2009. Hayes, 84 F.3d at 619.
          Case 3:17-cv-01995-VLB Document 79 Filed 01/02/20 Page 8 of 29



JPMC refused to accept them. [Dkt. 67-1 at ¶11]; see [Dkt. 74 (Auto-Pay Agreement

for $3677.58) at 4-5]; [Dkt. 38 at 17 (Ex. 9, Johnson 10/29/2015 letter to Dimon)]. In

August 2009, JPMC does not record receiving any payments from Johnson. [Dkt.

62-3 at 3]. In October 2009, JPMC began to hold in suspense payments which only

covered Johnson’s monthly mortgage payment and did not also cover her monthly

escrow payment. Ibid. Johnson had made only one payment that covered both her

mortgage and her escrow account by the end of 2009. Ibid. At that time, JPMC

recorded Johnson as four months behind in mortgage payments, and Johnson’s

negative escrow balance grew to $18,292.43. Ibid. JPMC had also assessed nine

late charges against Johnson, resulting in a late charge balance of $1,654.92. Ibid.

      In early 2010, Johnson sought a mortgage modification. [Dkt. 62-1 at 38:18-

38:24]. The mortgage modification process extended for over two years. Ibid.

During this period, Johnson claims she was in severe emotional stress, such that,

“for two and a half years [she] could barely eat.” [Dkt. 62-1 at 113]; see also id. at

112-17.

      From the beginning of 2010 until the date Johnson entered a Mortgage

Modification Agreement in 2013, JPMC does not record any timely mortgage

payments by Johnson. [Dkt. 62-3 at 3-4]. JPMC does, however, record accepting

eight payments from Johnson: on January 5, 2010, on March 8, 2010, on March 26,

2010, on May 28, 2010, on August 27, 2010, on November 13, 2012, on December 7,

2012, and on January 14, 2013. Ibid. Only Johnson’s first payment in this series, on

January 5, 2010, was sufficient to pay both her monthly mortgage payment and her

monthly escrow payment, or, in the terms of the mortgage deed, her full “Periodic
        Case 3:17-cv-01995-VLB Document 79 Filed 01/02/20 Page 9 of 29



Payment”. Ibid. JPMC held Johnson’s remaining accepted payments in

“suspense.” Ibid.    JPMC held such funds in an unapplied account until the

account’s balance was sufficient to pay both Johnson’s agreed-upon mortgage

payment and her monthly escrow payment, at which point JPMC would apply the

funds to Johnson’s mortgage and escrow accounts and would count Johnson as

having made a monthly payment. Ibid. 3 Johnson produces no evidence to refute

these facts.

       After JPMC applied Johnson’s payments to her mortgage and her escrow

account, it counted her as having missed all of her payments between January 1,

2010 and January 1, 2013. Id. at 4; see [Dkt. 62-1 at 52]. At the time of the mortgage

modification, JPMC also applied $5,265.40 to Johnson’s negative escrow balance

and $616.00 to her foreclosure fees. Ultimately, she owed $89,360.16 in delinquent

interest. [Dkt. 62-5 at 3]. Relevantly, she also owed:


       •   $52,296.16 in escrow for unpaid city taxes and homeowner’s insurance
           fees, after JPMC applied her suspended payments at the time of the
           mortgage modification. [Dkt. 62-3 at 4].
       •   $616.00 in foreclosure fees. Ibid. Her suspended payments were applied
           at the time of the mortgage modification to bring the foreclosure fee
           balance to zero. Ibid.
       •   Her late charge balance grew to $2,574.32, though it was waived at the
           time of the mortgage modification agreement Id. at 3; [Dkt. 62-5 (Ex. E,
           JPMC 5/19/2015 Letter to Johnson) at 3].
       On January 29, 2013, Johnson signed a Mortgage Modification Agreement

with JPMC. [Dkt. 62-4 (Ex. D, Johnson 2013 Mortgage Modification Agreement)].


   3
     There is one exception to this pattern. On October 18, 2010, JPMC applied the
entire unapplied balance (over $6,000, but less than a full combined mortgage and
escrow monthly payment) to Johnson’s negative escrow balance, apparently in
preparation for foreclosing on her house. [Dkt. 62-3 at 3].
       Case 3:17-cv-01995-VLB Document 79 Filed 01/02/20 Page 10 of 29



Under the Mortgage Modification Agreement, as of February 1, 2013, Johnson owed

a New Principal Balance of $940,406.32. [Dkt. 62-4 at 2-3]. The New Principal

Balance was divided into a Deferred Principal Balance of $112,836.88 and an

Interest Bearing Principal Balance of $827,569.44. Ibid.; [Dkt. 62-1 at 74:4-74:22].

Johnson understood that she needed to sign and return the Mortgage Modification

Agreement immediately to avoid foreclosure. [Dkt. 67--1 at ¶¶15-16]; see also [Dkt.

62-1 at 102:6-102:21]. Johnson has timely made every payment since she modified

her mortgage in 2013. [Dkt. 34 at ¶31]. 4

      In letters dated May 4, 2015 and July 22, 2015, Johnson requested

information about the payoff amount of her modified mortgage. [Dkt. 62-7 (Ex. G,

JPMC 10/15/2015 Letter to Johnson) at 1], [Dkt. 62-5 (JPMC 5/19/2015 Letter to

Johnson) at 2]. In its May 19, 2015 response to Johnson’s May request, JPMC

informed Johnson of the existence of the Deferred Principal Balance, although it

did not specify the amount. [Dkt. 62-5 at 5]; see also [Dkt. 62-7 at 3]. However,

Johnson was aware by May 2015 that the amount of the deferred balance was

$112,836.88. [Dkt. 62-1 at 129]. 5

      In the same letter, JPMC also informed Johnson that the New Principal

Balance was higher than the Original Principal Balance because of “interest for




4 While this fact is alleged as part of the Third Amended Complaint, JPMC “does
not dispute it.” [Dkt. 61 at 7].
5 Johnson disputes this fact in her own statement of facts, writing that she was

not aware of the balance because she had received several conflicting statements
about the balance. [Dkt. 68 at ¶ 19]; see [Dkt. 67-1 at ¶¶ 21-22]. Here again, the
Court finds that Johnson’s affidavit does not create a genuine dispute of material
fact since Johnson agreed, in deposition testimony, that she was aware of the
amount of the deferred balance. Hayes, 84 F.3d at 619.
            Case 3:17-cv-01995-VLB Document 79 Filed 01/02/20 Page 11 of 29



missed payments from January 2010 to October 2012, the negative balance in the

escrow account and foreclosure fees.” [Dkt. 62-5 at 2]. While JPMC listed the

amount of “delinquent interest” and foreclosure fees, it did not list the amount of

her negative escrow account. Ibid. However, by May 2015, Johnson was aware of

the full New Principal Balance that she owed. [Dkt. 62-1 at 126, 129]; see also [Dkt.

34 at 15 (Johnson 10/29/2015 Letter to JPMC) (“[P]enalties… increased our initial

mortgage balance with Washington Mutual from $758,750 on November 1, 2005 to

$903,389.92 with Chase on October 1, 2015”)]. 6

            Johnson filed this lawsuit pro se against JPMC on November 30, 2017. [Dkt.

1]. JPMC only added a “Deferred Principal Balance” section to Johnson’s

statement in June 2018, after this lawsuit was filed. [Dkt. 67 at 23-25 (April 2018

Statement, May 2018 Statement, June 2018 Statement)]. This information is

consistent with the information in the Mortgage Modification Agreement. [Dkt. 62-

4].


      II.      Analysis

      A. CUTPA

            Johnson alleges that, between 2015 and 2018, JPMC violated the

Connecticut Unfair Trade Practices Act (“CUTPA”) because JPMC intentionally

failed to timely provide Johnson with complete information about the scope of her



6Johnson disputes this fact in her own statement of facts, writing that she denies
she was aware of the balance because she had received several conflicting
statements about the balance. [Dkt. 68 at ¶ 19]; see [Dkt. 67-1 at ¶¶ 21-22]. Here
again, the Court finds that Johnson’s affidavit does not create a genuine dispute
of material fact since Johnson agreed, in deposition testimony, that she was
aware of the full New Principal Balance owed. Hayes, 84 F.3d at 619.
        Case 3:17-cv-01995-VLB Document 79 Filed 01/02/20 Page 12 of 29



mortgage. [Dkt. 34 at ¶¶ 30, 38-47]; [Dkt. 67 at 1-2]. 7 Specifically, Johnson alleges

that she requested information about the payoff balance of her mortgage in 2015,

but JPMC intentionally and in bad faith delayed responding to her request, asking

for over forty extensions to “research the case.” [Dkt. 34 at ¶¶ 30, 38-47]; [Dkt. 67

at 1-2]. 8 She alleges that JPMC’s actions impeded both her ability to make full and

timely mortgage payments and her ability to take advantage of a sale or refinance.

[Dkt. 67 at 1].

       CUTPA provides that “[n]o person shall engage in unfair methods of

competition and unfair or deceptive acts or practices in the conduct of any trade




7 Johnson also continues to argue that that she has a CUTPA claim because,
between late 2010 and early 2013, JPMC misrepresented its loss mitigation
policies, improperly lost and evaluated Johnson’s loss mitigation applications,
repeatedly requested duplicative or unnecessary information, and improperly
charged fees and interests in the ultimate Modification. [Dkt. 67 at 1-2]; [Dkt. 69 at
2]. Apparently in anticipation of this argument, JPMC argues that the Mortgage
Modification Agreement that Johnson ultimately signed was negotiated and was a
good deal. [Dkt. 61 at 8].
       The Court has already dismissed Johnson’s CUTPA claims against JPMC’s
for acts and omissions before and during the 2013 mortgage modification process
on the basis that they were time barred. [Dkt. 56 (Memo. of Decision on Mot. to
Dismiss) at 7-9]. In its earlier Memorandum of Decision, the Court explained that
JPMC’s 2013 and pre-2013 conduct “ended when it offered Johnson a modification
agreement.” Id. at 8. The Court also found that the continuing course of conduct
doctrine did not toll the statute of limitations. Ibid. The Court will not reiterate its
decision here.
8 Johnson also alleges that JPMC failed to include the full aggregate New Principal
Balance, including the Deferred Principal Balance, on her mortgage payment
invoices or periodic statements until May 20, 2018. [Dkt. 34 at ¶¶ 33-34]; [Dkt. 67-1
at ¶¶19-21,23]. The Court did not construe these allegations as supporting claims
under CUTPA in its Memorandum of Decision on JPMC’s Motion to Dismiss, and it
declines to do so here. [Dkt. 56 at 6-11].
       Case 3:17-cv-01995-VLB Document 79 Filed 01/02/20 Page 13 of 29



or commerce.” Conn. Gen. Stat. § 42-110b(a). 9 A CUTPA claim may be brought by

“[a]ny person who suffers any ascertainable loss of money or property.” Conn Gen.

Stat. § 42-110g(a). The Connecticut Supreme Court has established that the

“cigarette rule” governs whether a practice violates CUTPA:

              “It is well settled that in determining whether a practice violates
       CUTPA we have adopted the criteria set out in the cigarette rule by
       the federal trade commission for determining when a practice is
       unfair: (1)[W]hether the practice, without necessarily having been
       previously considered unlawful, offends public policy as it has been
       established by statutes, the common law, or otherwise-whether, in
       other words, it is within at least the penumbra of some common law,
       statutory, or other established concept of unfairness; (2) whether it is
       immoral, unethical, oppressive, or unscrupulous; (3) whether it
       causes substantial injury to consumers [competitors or other
       businessmen]....
               All three criteria do not need to be satisfied to support a
       finding of unfairness. A practice may be unfair because of the degree
       to which it meets one of the criteria or because to a lesser extent it
       meets all three.... Thus a violation of CUTPA may be established by
       showing either an actual deceptive practice ... or a practice
       amounting to a violation of public policy.... Furthermore, a party need
       not prove an intent to deceive to prevail under CUTPA.


Journal Pub. Co. v. Hartford Courant Co., 804 A.2d 823, 839 (Conn. 2002) (citations

and internal quotation marks omitted), cited in Lee v. AIG Cas. Co., 919 F. Supp. 2d

219, 222 (D. Conn. 2013).

      The Court first finds that there is no evidence to support Johnson’s claims

that JPMC’s alleged failure to provide her with information about her mortgage

prevented her from making her full mortgage payments on time. Johnson has




9In its quotation of the statute, JPMC omits the words “or deceptive.” [Dkt. 61 at
5].
          Case 3:17-cv-01995-VLB Document 79 Filed 01/02/20 Page 14 of 29



“made every payment and further has never been late on any mortgage payment

since JPMC’s modification approval in 2013.” [Dkt. 34 at ¶ 31].

          The Court next considers Johnson’s claims that JPMC’s failure to provide

her with complete information about her mortgage debt prevented her from taking

advantage of a sale or refinancing option. Johnson alleges that JPMC intentionally

and in bad faith delayed in responding to her 2015 requests for information about

the payoff balance of her mortgage.

          In response, JPMC argues it timely provided detailed responses to

Johnson’s 2015 inquiries about her loan balance. [Dkt. 61 at 7]. If JPMC were to

show that this fact is not in dispute, it would be entitled to judgment as a matter of

law because Johnson would be unable to show unfair conduct or substantial

injury.

          The Court finds that JPMC timely provided detailed responses to Johnson’s

2015 inquiries. JPMC provides evidence that, on May 19, 2015, it sent Johnson a

response to her May 4, 2015 letter which (a) gave her notice of the Deferred

Principal Balance; and (b) gave her information about the total New Principal

Balance by giving her information about the difference between the New Principal

Balance and Johnson’s original principal balance. [Dkt. 62-5 at 3]. This letter gave

Johnson the information she would need to determine the full payoff balance from

her account statements. It provides an explanation and computation of the

principal balance. Specifically, it states the full New Principal Balance is the sum

of “the [original] principal balance, interest for missed payments from January

2010 to October 2012, the negative balance in the escrow account and foreclosure
        Case 3:17-cv-01995-VLB Document 79 Filed 01/02/20 Page 15 of 29



fees.” Ibid. The letter states the amounts of the missed interest – $89,360.16 – and

the foreclosure fees – $616.00. From her own past statements, Johnson would

know that the original principal balance was $798,750.00 10 and that the negative

balance in her escrow account in January 2013 was $57,561.56 minus any

unapplied payments. See [Dkt. 62-3 at 3]; [Dkt. 67 at 24 (Ex. D, 5/1/2018 Statement)]

(displaying current escrow balance). Indeed, by May 1, 2015, Johnson was aware

of the amount of the full New Principal Balance (less her payments) and that the

full Deferred Principal Balance was “$112,000 and some change.” [Dkt. 62-1 at 126,

129]; see also [Dkt. 34 at 15 (Johnson 10/29/2015 Letter to JPMC) (“[P]enalties…

increased our initial mortgage balance with Washington Mutual from $758,750 on

November 1, 2005 to $903,389.92 with Chase on October 1, 2015.”)].

       Johnson does not provide any evidence that she requested information

about her payoff balance before May 2015. A fourteen-day delay is not an

unreasonable delay. Thus, the Court finds that JPMC has shown that it timely

provided a detailed response to Johnson’s 2015 inquiry about her loan balance. As

a matter of law then, JPMC did not violate CUTPA through unfair conduct which

produced a substantial injury. Without reaching JPMC’s additional arguments, the

Court GRANTS JPMC’s motion for summary judgment as to Johnson’s CUTPA

claims.

     B. Breach of Contract




10It is true that the May 19, 2015 letter misstated the original principal balance as
$798,795.00, an overstatement of the original principal by $45.00. [Dkt. 62-5 at 3].
But given the numerous other places in which Johnson would have had this
number, the Court does not find this misstatement material.
          Case 3:17-cv-01995-VLB Document 79 Filed 01/02/20 Page 16 of 29



          Johnson claims JPMC breached the mortgage agreement by failing to

properly credit Johnson’s mortgage payments before she entered the mortgage

modification in 2013. See [Dkt. 34 at 1]; [Dkt. 71 at 3]. She also claims JPMC

breached the covenant of good faith and fair dealing by continually and

intentionally impeding her efforts to timely modify the mortgage, and deceitfully

adding the Deferred Principal Balance of $112,836.88 to her outstanding principal

balance payable under the mortgage modification. See [Dkt. 34 at ¶11, 33]. The

Court addresses each claim in turn. 11

     i.     Failure to Properly Credit Payments

          Johnson alleges that JPMC failed to credit and/or misapplied payments

Johnson made on her mortgage before the mortgage modification. See [Dkt. 34 at

1]; see also [Dkt. 71 at 3]. “The elements of a breach of contract claim are [1] the

formation of an agreement, [2] performance by one party, [3] breach of the

agreement by the other party, and [4] damages.” Claude v. Wells Fargo Home

Mortg., No. 3:13-CV-00535 (VLB), 2014 WL 4073215, at *23 (D. Conn. Aug. 14, 2014)

(quoting Meyers v. Livingston, Adler, Pulda, Meiklejohn and Kelly, P.C., 311 Conn.

282 (2014)).

          In its motion for summary judgment, JPMC argues that, in Johnson’s

deposition, Johnson stated that she did not make any payments for the period from

December 2009 to January 2013, and so JPMC wasn’t at fault in failing to credit the




11The Court reiterates that it dismissed Johnson’s claim for breach of contract
based on the theory that JPMC breached its obligation to accept payments under
the 2010 Trial Mortgage in its Order on JPMC’S Motion to Dismiss. [Dkt. 56 at 11-
12].
       Case 3:17-cv-01995-VLB Document 79 Filed 01/02/20 Page 17 of 29



non-existent payments. [Dkt. 62-1 at 52]. But this deposition evidence is disputed

– both by Johnson and by JPMC’s other exhibits. Johnson argues that her

deposition answer was based on the exhibit she was shown, rather than the actual

facts. [Dkt. 72 (Pl’s Response to Defd’t’s Reply) at 3.] Her argument that she was

answering a different question is supported by the deposition transcript:

immediately after Johnson affirms that she “hadn’t made a payment on [her]

mortgage for three years,” she says that she missed payments because “Chase

forced [her] to miss the payment.” [Dkt. 62-1 at 52]. From the transcript, it appears

that Johnson was not acknowledging that she had failed to make any payments

but was instead asserting that Chase had not applied her payments. Throughout

this litigation, Johnson has asserted that she continuously attempted to timely

make her monthly mortgage payments of $3677.58 between 2009 and 2013. Dkt.

67-1 at ¶11]; see [Dkt. 74 (Auto-Pay Agreement for $3677.58) at 4-5]; [Dkt. 38 at 17

(Ex. 9, Johnson 10/29/2015 letter to Dimon) (In October 2010, “[w]e offered to send

an electronic check but your bank adamantly refused to accept any further

checks”).].

      Further, other evidence offered by JPMC supports Johnson’s claim that she

made several payments to JPMC – and that they weren’t immediately applied to her

account. In its May 19, 2015 letter to Johnson, JPMC advised Johnson that it

accepted her August 25, 2010 payment of $4,881.54 and her November 13, 2012,

December 7, 2012 and January 14, 2013 payments for the amount of $4,203.24 each.

[Dkt. 62-5 at 5]. Moreover, in its account information for Johnson’s mortgage, JPMC

records receiving eight payments from Johnson between January 1, 2010 and
       Case 3:17-cv-01995-VLB Document 79 Filed 01/02/20 Page 18 of 29



January 14, 2013, of which three were received after November 30, 2011. [Dkt. 62-3

at 3-4]. The Court focuses on the three payments made after November 20, 2011

because the statute of limitations on a breach of contract action is six years, and

this case was filed on November 20, 2017. See Conn. Gen. Stat. § 52-576; [Dkt. 1].

      The last three payments together totaled $12,609.72. Ibid. On December 7,

2012, JPMC applied $3,677.58 of this money to Johnson’s interest-only mortgage

payment. Ibid. The same day, it applied $3050.74 to Johnson’s escrow account,

rather than her mortgage interest or principal. Ibid. JPMC applied the remaining

$5,881.40 to escrow and foreclosure fees on February 1, 2013. Ibid. JPMC’s

evidence also shows that it maintained an “unapplied” account balance of between

$1,500 and $5,881.40–not applying the money toward either Johnson’s escrow or

mortgage–for more than two months at the end of 2012 and the beginning of 2013.

Id.

      The Court finds that JPMC’s actions in holding Johnson’s payments in an

“unapplied account” and in applying Johnson’s payments to her escrow account

are consistent with its contract with Johnson. 12 First, the mortgage agreement




12The Court ordered the parties to file a copy of the text of Johnson’s mortgage
deed. [Dkt. 73]. The Court also ordered both parties to brief the issue of whether
any language in the 2005 Note or 2005 Deed entitled the Note Holder or
Mortgagee to return or hold in suspense any partial or insufficient payments,
giving the parties 14 days to submit the briefing. Ibid. Both parties submitted
briefs. [Dkt. 74 (Johnson’s Brief on Mortg. Deed)]; [Dkt. 75 (JPMC Brief on Mortg.
Deed)]. Therefore, the Court considers the question of contractual consistency as
well. See Fed. R. Civ. P. 56(f)(3) (“After giving notice and a reasonable time to
respond, the court may… consider summary judgment on its own after
identifying for the parties material facts that may not be genuinely in dispute”);
Fed. R. Civ. P. 56(e)(1) (“If a party fails to properly support an assertion of fact…
the court may… give an opportunity to properly support or address the fact).
       Case 3:17-cv-01995-VLB Document 79 Filed 01/02/20 Page 19 of 29



permitted JPMC to hold in suspense or reject payments made by a delinquent

mortgagor:

         Lender may return any payment or partial payment if the payment
      or partial payments are insufficient to bring the Loan current. Lender
      may accept any payment or partial payment insufficient to bring the
      Loan current… but Lender is not obligated to apply such payments at
      the time such payments are accepted. If each Periodic Payment is
      applied as of its scheduled due date, then Lender need not pay interest
      on unapplied funds. Lender may hold such unapplied funds until
      Borrower makes payment to bring the Loan current. If Borrower does
      not do so within a reasonable period of time, Lender shall either apply
      such funds or return them to Borrower.

[Dkt. 75-1 § 1]. JPMC was expressly authorized by the terms of the Mortgage

Agreemetn to hold in suspense Johnson’s delinquent mortgage payments. A

banks’ rejection or suspension of a delinquent mortgagor’s payments is not a

breach of contract where its actions are consistent with the Mortgage Agreement.

Halkiotis v. WMC Mortgage Corporation 144 F. Supp. 3d 341, 355 (D. Conn. 2015)

(finding that bank’s rejecting or holding in suspense mortgagor’s payments was

not a breach of contract because its actions were consistent with the Mortgage

Agreement). Between April 2009 and the date of the Mortgage Modification,

Johnson, like the Halkiotis plaintiff, submitted payments that failed to include the

escrow amount, and were therefore insufficient. [Dkt. 62-3 at 3-4]. Johnson also

submitted one payment a month late, without making it up [Dkt. 62-1 at 49]. JPMC

was therefore entitled to reject or hold her payments in suspense.

      Next, JPMC did not breach the mortgage agreement by applying $3050.74 to

Johnson’s escrow account, even though she also had interest and principal

payments due. Under Johnson’s Mortgage Agreement, “if more than one Periodic

Payment is outstanding, Lender may apply any payment received from Borrower
       Case 3:17-cv-01995-VLB Document 79 Filed 01/02/20 Page 20 of 29



to the repayment of the Periodic Payments if, and to the extent that, each payment

can be paid in full.” [Dkt. 75-1 at § 2]. “Periodic Payments” contain monthly escrow

payments. [Dkt. 75-1 at (K), (N); see also id. at §§ 1, 2, 3]. The escrow payment in

question was a Periodic Payment: $3050.74 was the amount of Johnson’s monthly

escrow payment, and JPMC applied it to her escrow account on the same day that

it applied her monthly interest-only mortgage payment to her interest account. [Dkt.

62-3 at 4]. Moreover, JPMC applied the Periodic Payment on the day that it received

a sum from Johnson such that her unapplied balance was sufficient to cover a full

monthly payment. Ibid. Therefore, this escrow payment was consistent with the

mortgage agreement.

      Finally, JPMC did not breach the mortgage agreement by applying the

remaining $5,881.40 to escrow and foreclosure fees on February 1, 2013. Ibid.

February 1, 2013 was the date that the modification took effect, and Johnson’s

previous escrow and foreclosure fee balances were rolled into her New Principal

Mortgage, and before any interest became due. [Dkt. 62-4 at § 2.C (“Interest will

begin to accrue as of February 1, 2013” on the new balance).] Therefore, JPMC

effectively applied these funds to the loan principal at a time when there was no

outstanding interest, consistent with general priority order set out in the mortgage

deed. [Dkt. 75-1 at §2 (“Except as otherwise described in this Section 2, all

payments accepted and applied by Lender shall be applied in the following order

of priority: (a) interest due under the Note; (b) principal due under the Note”)]. And,

JPMC had no obligation to apply the funds before undertaking the modification

because the unapplied fund balance could not cover a full monthly payment. See
        Case 3:17-cv-01995-VLB Document 79 Filed 01/02/20 Page 21 of 29



id. at § 1. Therefore, this payment was also consistent with the mortgage

agreement.

       Johnson makes two arguments in response: first, that she did make her

payments of interest; and second, that she was confused because of her verbal

trial mortgage with JPMC during that period. [Dkt. 74 at 1, 3].

       First, Johnson argues that her payments were always sufficient because she

used an auto payment system that automatically deducted the full mortgage

payment from her account on the agreed-upon date. [Dkt. 74 at 1, 4]. Other evidence

supports the inference that Johnson did not consistently make such payments.

[Dkt. 62-4]; [Dkt. 62-1 at 49]. In addition, Johnson did not always use auto-pay and

JPMC did not permit her to use auto-pay when the mortgage was in default, as it

was allowed to do under the contract. [Dkt. 38 at 17 (Ex. 9, Johnson 10/29/2015

letter to Dimon)]; [Dkt. 75-1 at § 1].

       But even assuming that Johnson did make a $3,677.58 payment every month

between 2009 and 2013, the Court still finds that Johnson has not met her burden

to show that her monthly payments were sufficient, because such an amount does

not include the escrow payment that Johnson was also obligated to pay on a

monthly basis. As explained above, the amount of Johnson’s required monthly

“Periodic Payments” included a sum for escrow. [Dkt. 75-1 at (K), (N); see also id.

at §§ 1, 2, 3].

   Second, Johnson argues that “[c]onfusion reigned supreme during this period

with JP Morgan Chase’s scheme of a ‘Verbal Trial Mortgage.’” [Dkt. 74 at 2]. The

Court understands Johnson to argue here that her mortgage was modified by a
           Case 3:17-cv-01995-VLB Document 79 Filed 01/02/20 Page 22 of 29



verbal modification agreement. The Court finds this “contention foreclosed by the

statute of frauds.” Halkiotis, 144 F. Supp. 3d at 355. Under the Connecticut Statute

of frauds,

           No civil action may be maintained in the following cases unless the
           agreement, or a memorandum of the agreement is made in writing
           and signed by the party… to be charged: (4) upon any agreement for
           the sale of real property…; or (6) upon any agreement for a loan in any
           amount which exceeds fifty thousand dollars.

Conn. Gen. Stat. § 52-550. This statute applies to modifications to existing

mortgage agreements, such that only written mortgage modifications have effect.

See Halkiotis, 144 F. Supp. 3d at 355 (collecting Connecticut cases). Johnson

neither claims nor presents any evidence that the Verbal Trial Mortgage was ever

in writing, 13 and so it is undisputed that any verbal modification did not alter

Johnson’s contractual obligations or JPMC’s contractual right created by the

mortgage. The Court GRANTS JPMC’s Motion for Summary Judgment as to this

breach of contract claim.

     ii.      Covenant of Good Faith and Fair Dealing – Addition of Deferred Principal
              Balance

           “[T]he duty of good faith and fair dealing is a covenant implied into a contract

or a contractual relationship.” Caires v. JPMorgan Chase Bank, N.A., 880 F. Supp.

2d 288, 307 (D. Conn. 2012) (quoting Rafalko v. Univ. of New Haven, 129 Conn. App.

44, 51 (2011)). “To constitute a breach of [the implied covenant], the acts by which

a defendant allegedly impedes the plaintiff’s right to receive benefits that he or she



13The Court notes that JPMC did send Johnson acknowledgments of a
Modification Trial Period Plan on June 24, 2010 and July 24, 2010. [Dkt. 38 at 8, 9,
10]. However, none of these acknowledgments specifies the interest rate/monthly
mortgage payment for the trial period.
       Case 3:17-cv-01995-VLB Document 79 Filed 01/02/20 Page 23 of 29



reasonably expected to receive under the contract must have been taken in bad

faith.” Kollar v. Allstate Ins. Co., No. 3:16-CV-01927, 2017 WL 3222535, *5 (D. Conn.

July 28, 2017) (internal citations and quotation marks omitted). “Bad faith requires

fraud, a ‘design to mislead or deceive another,’ or ‘a neglect or refusal to fulfill

some duty or some contractual obligation, not prompted by an honest mistake as

to one's duties, but by some interested or sinister motive.’” Id. (quoting De La

Concha of Hartford, Inc. v. Aetna Life Ins. Co., 269 Conn. 424, 433 (2004)).

       Johnson alleges that JPMC deceitfully added a Deferred Principal Balance

of $112,836.88 to her account in June 2018 and also “continually and intentionally

impeded Plaintiff’s ability to modify the mortgage.” [Dkt. 34 at ¶33]; [Dkt. 56 at 13-

14].

       JPMC argues “that there are no facts in the record to support [Johnson’s]

allegations that [JPMC] was intentionally and deceitfully keeping this information

from Johnson. In fact, the record indicates the exact opposite.” [Dkt. 61 at 10].

JPMC provides evidence that the Mortgage Modification Agreement that Johnson

signed in 2013 explicitly provided that “$112,836.88 of the new principal balance

shall be deferred, and [Johnson] will not pay interest or make monthly payments

on this account.” [Dkt. 62-4 at 3]. Further, in April 2015, Johnson received a

statement indicating that there was a deferred balance, [Dkt. 62-5 at 5], and in a

letter to JPMC in May 2015 she acknowledged both that she was aware of the full

New Principal Balance and that she was aware of the existence of a Deferred

Principal Balance of $112,000 “and some change.” [Dkt. 62-1 at 126, 129]; see also
       Case 3:17-cv-01995-VLB Document 79 Filed 01/02/20 Page 24 of 29



[Dkt. 34 at 16 (Johnson Letter to JPMC, October 29, 2015, referring to the full

amount of the New Principal Balance)].

      In response, Johnson states that her monthly statements from JPMC did not

reflect the existence of the Deferred Principal Balance of $112,836.88, that she did

not receive a “formal mortgage invoice” until after filing this case, and that she was

given conflicting information in response to her inquiries. [Dkt. 67-1 at ¶¶ 18-20,

22]. She alleges that these actions were taken with a motive “to foreclose on

homes.” [Dkt. 34 at ¶11].

      To successfully challenge the admissible evidence offered by JPMC and

survive summary judgment, Johnson must raise a genuine issue of fact for a jury

by offering admissible evidence of JPMC’s deceitful, false or dilatory conduct or

improper motive. Fed. R. Civ. P. 56(c)(2). Johnson offers no such evidence. First,

Johnson offers no admissible evidence tthat she had a right to a mortgage

modification under her Mortgage Agreement, and the Court’s agreement reveals

none. [Dkt. 75-1, Dkt. 61-2]. Instead, she offers only her characterizations of their

actions and several media articles and watch-dog reports. [Dkt. 68 at Ex. C]. These

are not sufficient.

      The media articles Johnson offers are inadmissible hearsay. Fed. R. Evid.

802. They are also inadmissible prior bad act evidence which cannot be offered, as

Johnson tries, to prove a party acted in conformity with the prior conduct. Fed. R.

Evid. 404. Therefore, the Court does not give them weight.

      Next, Johnson’s characterization of JPMC’s actions is insufficient evidence

that JPMC acted in bad faith, that is, with a motive to foreclose on homes. “A bare
       Case 3:17-cv-01995-VLB Document 79 Filed 01/02/20 Page 25 of 29



assertion that [the mortgage servicer defendant] acted in bad faith in its dealings

with [the plaintiff]…[is] insufficient to survive summary judgment.” Halkiotis, 144

F. Supp. 3d at 359 (granting mortgage servicer defendant’s motion for summary

judgment on breach of implied covenant of good faith and fair dealing claim where

mortgage servicer failed to communicate amount of escrow funds needed for

single payment). JPMC has provided evidence that it disclosed to Johnson the

existence and amount of the Deferred Principal Balance and there is no evidence

JPMC acted in bad faith by concealing the Deferred Principal Balance. The Court

GRANTS summary judgment on this claim.

   C. Emotional Distress Claims

      In her Third Amended Complaint [Dkt. 34], Johnson alleges intentional

infliction of emotional distress and negligent infliction of emotional distress. Id. at

¶¶50-53. Specifically, Johnson alleges that JPMC “maliciously and intentionally

inflicted emotional pain, suffering and distress with their deceit and the gauntlet to

delay and process the mortgage modification, with a clear intent to trigger a

foreclosure. [Dkt. 34 (Third Am. Compl.) at ¶36].

      Both claims are subject to a three-year limitations period. Intentional

infliction of emotional distress claims must be brought within three years of the

“act or omission complained of.” Conn. Gen. Stat. Ann. § 52-577 (setting out

limitations period for torts); see also Watts v. Chittenden, 596, 22 A.3d 1214, 1226

(Conn. 2011) (“Although we recognize the continuing course of conduct doctrine

in cases of intentional infliction of emotional distress…if no conduct has occurred

within the three year limitations period set forth in § 52–577, the plaintiff will be
       Case 3:17-cv-01995-VLB Document 79 Filed 01/02/20 Page 26 of 29



barred from recovering for the prior actions of intentional infliction of emotional

distress.”). Negligent infliction of emotional distress claims must be brought within

two years of the “date when the injury is first sustained or discovered or in the

exercise of reasonable care should have been discovered,” and “no… action may

be brought more than three years from the date of the act or omission complained

of.” Conn. Gen. Stat. Ann. § 52-584 (setting out limitations period for negligence

actions).

       JPMC argues that all of the conduct which Johnson claims caused her

emotional distress occurred prior to 2013. [Dkt. 61 at 12]. Indeed, the allegations in

Johnson’s complaint supporting her emotional distress claim all occur before she

received the January 29, 2013 loan modification. See [Dkt. 34 at ¶¶ 11, 12, 13, 14,

36]; see also [Dkt. 62-1 at 113 (“And then you make the mistake of asking the bank

for a modification…for two and a half years I could barely eat”)]. JPMC argues that

Johnson’s claims are thus barred by the statute of limitations because January 29,

2013 occurred more than three years before Johnson filed this suit on November

30, 2017. [Dkt. 1]; [Dkt. 61 at 11-13].

       In her Opposition memorandum, Johnson repeats that her emotional

distress claims “concern JPMC’s negligence in failing to provide a single point of

contact and its repeated misplacing and thereafter re-solicitation of mortgage

modification applications; and hereafter continuing to inflict undue stress upon

her,” thereby confirming that such conduct occurred before she entered the

Mortgage Modification Agreement in 2013. [Dkt. 67 at 3]. Johnson’s claims based

on this conduct are barred by the statute of limitations unless an exception applies.
       Case 3:17-cv-01995-VLB Document 79 Filed 01/02/20 Page 27 of 29



      Johnson argues that the limitations period has not run because JPMC

continues to undertake reckless and extreme or outrageous conduct. Id. at 3-4. The

Court construes this argument as one that the statute of limitations should be

tolled under the continuing course of conduct doctrine. A continuing course of

conduct will toll the statute of limitations if the defendant “(1) committed an initial

wrong upon the plaintiff; (2) owed a continuing duty to the plaintiff that was related

to the alleged original wrong; and (3) continually breached that duty.” Evanston

Ins. Co. v. William Kramer & Assocs., LLC, 890 F.3d 40, 45 (2d Cir. 2018) (citing

Flannery v. Singer Asset Fin. Co., 312 Conn. 286 (Conn. 2014) (internal citations

and quotation marks omitted)).

      Johnson alleges the following three points to support her argument that

JPMC has engaged in a continuing course of conduct which tolls the statute of

limtiations. First, she claims JPMC blocked her from paying her mortgage online.

[Dkt. 67-1 at ¶ 24]. Second, she cites JPMC’s “employment of its massive legal

resources in an attempt to suffocate Plaintiff’s legitimate and documented claims.”

[Dkt. 72-1 at 4]. Last, Johnson claims that, during her October 30, 2018 deposition,

she needed to take two recesses as a result of being “emotionally and

uncontrollably overwhelmed with reliving the memory of JPMC’s conniving and

unethical behavior.” [Dkt. 67-1 at ¶26].

      As a matter of law, these points do not constitute a continuing course of

conduct. First, the Court has previously held that the fact that JPMC blocked

Johnson from paying her mortgage online does not toll the limitations period for

its pre-2013 conduct because JPMC has no duty to allow Johnson to pay her
       Case 3:17-cv-01995-VLB Document 79 Filed 01/02/20 Page 28 of 29



mortgage online and because JPMC’s conduct in refusing to allow Johnson to pay

her mortgage online is unrelated to its conduct in processing Johnson’s

modification application. See [Dkt. 56 (Mem. of Decision on Mot. To Dismiss) at 8-

9].

      Next, the Court construes Johnson’s claim about JPMC’s litigation strategy

to be a claim that JPMC is litigating in bad faith. While such conduct would violate

a duty to Johnson and would have some connection to JPMC’s conduct in handling

Johnson’s mortgage modification application, Johnson offers no admissible

evidence supporting this claim. As repeatedly noted above, to survive summary

judgment, an opposing party must offer admissible evidence raising a genuine

issue of material fact for a jury to decide. Fed. R. Civ. P. 56(c). Johnson has failed

to meet this standard.

       Finally, while Johnson’s claim that she continues to be emotionally affected

by the events leading up to her mortgage modification claim establishes the

lingering effects of JPMC’s pre-2013 conduct, the allegation does not establish that

JPMC engaged in reckless, extreme, or outrageous conduct after 2013. Thus, the

continuing course of conduct doctrine does not toll Johnson’s emotional distress

claims.

       The Court finds that all of of the conduct that Johnsons alleges as the

grounds for her emotional distress claims occurred before she signed the January

29, 2013 Modification Agreement. Her claims are time barred because they were

not asserted within three years, the relevant limitations period. Therefore, it

GRANTS JPMC’s Motion for Summary Judgement as to these claims.
          Case 3:17-cv-01995-VLB Document 79 Filed 01/02/20 Page 29 of 29



   III.     Conclusion

          For the foregoing reasons, the Court GRANTS JPMC’s motion for summary

judgment. The Clerk is directed to enter judgment in favor of JPMC and close this

case.

                                            IT IS SO ORDERED.

                                            ___________/s/__________
                                            Hon. Vanessa L. Bryant
                                            United States District Judge


Dated at Hartford, Connecticut: January 2, 2020.
